Citation Nr: 0631417	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-39 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy, left lower extremity, claimed as secondary to 
herbicide exposure.

2. Entitlement to service connection for peripheral 
neuropathy, right lower extremity, claimed as secondary to 
herbicide exposure.

3. Entitlement to service connection for peripheral 
neuropathy, left upper extremity, claimed as secondary to 
herbicide exposure.

4. Entitlement to service connection for peripheral 
neuropathy, right upper extremity, claimed as secondary to 
herbicide exposure.

5. Entitlement to service connection for a skin condition, to 
include jungle rot and skin rashes.

6. Entitlement to service connection for a left knee 
condition.

7. Entitlement to service connection for headaches.

8. Entitlement to service connection for bilateral 
sensorineural hearing loss.

9. Entitlement to service connection for tinnitus.

10. Entitlement to service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. The veteran had a hearing before the 
Board in June 2006 and the transcript is of record.

The Board notes that the veteran's claims on appeal included 
a right knee condition and a right wrist condition. During 
his hearing, however, the veteran clarified that the affected 
knee is actually his left knee and his right wrist condition 
is actually a part of his claim for service connection for 
peripheral neuropathy of the right upper extremity. 
Accordingly, the right wrist issue is considered WITHDRAWN 
and the knee condition has been appropriately reclassified 
above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his various claimed conditions are 
the result of his service in Vietnam, to include his MOS as a 
parachutist and his exposure to Agent Orange. The Board finds 
that the veteran's claims are not ripe for appellate review 
for the following reasons.

The veteran did not receive notification as required by the 
Veterans Claims Assistance Act (VCAA). The VCAA, in part, 
requires the VA to adequately identify the evidence necessary 
to substantiate the claim, the evidence presently of record, 
and the veteran's and VA's respective responsibilities in 
development of evidence. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Here, no adequate VCAA letter was sent to 
the veteran regarding any of the above named issues. Although 
a letter was sent to the veteran on September 24, 2003, 
concerning these claims, it failed to inform him what 
information and evidence is needed to substantiate a claim 
for service connection. While an October 2004 Statement of 
the Case (SOC) appears to have notified the veteran of the 
law and regulations pertaining to all his claims, he was not 
sent a specific letter providing notice of the VCAA.


During his June 2006 Board hearing, the veteran testified 
that he is receiving Social Security disability benefits 
since early 2006 for his various conditions including, but 
not limited to his knees and back. The record is devoid of 
any Social Security Administration records. The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based. See Hayes v. Brown, 9 Vet. App. 67 
(1996). Furthermore, the VCAA emphasizes the need for VA to 
obtain records from other Government agencies. See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the 
circumstances presented here, the RO should request the 
veteran's SSA medical records.

The veteran, during his June 2006 Board hearing, identified 
treatment records not currently of record. Specifically, the 
veteran testified that he received private treatment for his 
various conditions from Dr. Cambridge as well as Dr. David 
Shiling.  His VA outpatient records also refer to Dr. Wagdy 
Habashy as his primary care physician. The RO should make an 
effort to obtain these records.

VA records are considered part of the record on appeal since 
they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Accordingly, the RO 
should also take this opportunity to retrieve recent 
treatment records from the VA Medical Center in North 
Hampton. 

Finally, in regard to the veteran's claimed left knee and 
lumbar spine conditions, as outlined above, the veteran 
alleges these conditions occurred as a result of his in-
service parachute jumps. The in-service personnel and medical 
records confirm the veteran's MOS as a parachutist for at 
least part of his active duty as well as one reported 
treatment for bilateral knee pain in June 1970. Current 
treatment records from 2005 show treatment and diagnoses for 
the veteran's left knee and lower back, to include sciatica.  
Furthermore, considering the veteran's participation in an 
infantry unit in Vietnam and his receipt of the Combat 
Infantryman Badge, exposure to acoustic trauma during service 
was probable. The pre- and post- service medical records are 
not dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his in-service 
diagnoses. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
Therefore, a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  

2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's claim for 
SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3. Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from Drs. Cambridge, 
Habashy, and Shiling. These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

4. Obtain the veteran's medical records 
from the VA Medical Center in North 
Hampton, Connecticut from July 2005 to 
the present. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

5. After obtaining the above records, to 
the extent available, schedule the 
veteran for an orthopedic examination for 
the claimed conditions of left knee and 
lower back conditions to determine the 
extent and likely etiology of any left 
knee of lower back conditions, to include 
sciatica, found. 

The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation.  
The examiner should state whether it is 
at least as likely as not that any 
current left knee or low back condition 
is the result of in-service disease or 
injury, to include injuries received 
consistent with parachute jumps.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  



6. After obtaining the above records, to 
the extent available, schedule the 
veteran for an audiology  examination for 
the claimed conditions of hearing loss 
and tinnitus. 

The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation.  
The examiner should state whether it is 
at least as likely as not that any 
current hearing loss or tinnitus is the 
result of in-service acoustic trauma.  

7. After the above development is 
complete, the RO should then take any 
further developmental steps deemed 
necessary from the newly obtained 
evidence to include, but not limited to, 
affording the veteran any VA examinations 
deemed appropriate for his claimed 
conditions. 

8. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



